Exhibit 10.34

FEDERAL REALTY INVESTMENT TRUST

COMBINED INCENTIVE AND NON-QUALIFIED STOCK OPTION AGREEMENT

(Award under the Federal Realty Investment Trust

Amended and Restated 2003 Long Term Incentive Award Program)

February 17, 2009

The parties to this Combined Incentive and Non-Qualified Stock Option Agreement
(this “Agreement”) are Federal Realty Investment Trust, a Maryland real estate
investment trust (the “Trust”), and Andrew P. Blocher, an individual employee of
the Trust (the “Key Employee”).

The Board of Trustees of the Trust (the “Board of Trustees”) has authorized the
award by the Trust to the Key Employee, under the Trust’s 2001 Long-Term
Incentive Plan (the “Plan”): (a) options that qualify as “Incentive Stock
Options” within the meaning of Section 422 or any successor provision of the
Internal Revenue Code of 1986, as amended (“Code”), and/or (b) options not
intended to qualify as Incentive Stock Options (“Non-Qualified Stock Options”),
subject to certain restrictions and covenants on the part of Key Employee as set
forth herein. The parties hereto desire to set forth in this Agreement their
respective rights and obligations with respect to such Incentive Stock Options
and Non-Qualified Stock Options.

Capitalized terms used in this Agreement, unless otherwise defined herein, have
the respective meanings given to such terms in the Plan.

In consideration of the covenants set forth in this Agreement, and intending to
be legally bound hereby, the parties hereto agree as follows:

1. Award of Options.

(a) Number of Shares and Price. The Trust hereby grants to the Key Employee an
option (“Option”) to purchase the number of Shares set forth on the last page of
this Agreement. The exercise price per Share of the Option shall be as is set
forth on the last page of this Agreement, such price being the Fair Market Value
per Share on the Grant Date of the Option. The portion of the Option indicated
on the last page of this Agreement as an Incentive Stock Option is intended to
be an Incentive Stock Option; provided, however, that to the extent, but only to
the extent, that the provisions of this Agreement or the nature of any actions
taken by the Key Employee are inconsistent with the treatment of such portion of
the Option as an Incentive Stock Option, such portion of the Option shall be
deemed a Non-Qualified Stock Option. The other portion of the Option indicated
on the last page of this Agreement is a Non-Qualified Stock Option.

(b) Term and Exercise. The Option shall expire ten (10) years from the Grant
Date, subject to earlier termination as set forth in Section 3. Subject to the
provisions of Sections 2 and 3, the Option shall become exercisable in
installments as set forth on the last page of this Agreement.

2. Exercise of Option Upon Termination of Service.

(a) Retirement. Upon the Key Employee’s termination of Service by reason of
retirement and notwithstanding anything to the contrary set forth in this
Agreement, some or all of the Options shall become immediately exercisable as
follows: (i) 50% of the then unexercisable Options shall become immediately
exercisable in the event of the Key Employee’s retirement on or after the Key
Employee reaches the age of 58 (“Permitted Retirement Date”) but before the Key
Employee reaches the age of 62; (ii) 75% of the then unexercisable Options shall
become immediately exercisable in the event of the Key Employee’s retirement on
or after the Key Employee reaches the age of 62 but before the Key Employee
reaches the age of 65; and (iii) all of the then unexercisable Options shall
become immediately exercisable in the event of the Key Employee’s retirement on
or after the Key Employee reaches the age of 65. The Key Employee shall have a
period of two years after such termination of Service by reason of retirement to
exercise all or a part of the Option to the extent that it was



--------------------------------------------------------------------------------

exercisable upon or as a result of such termination of Service as aforesaid. In
no event, however, may the Option be exercised later than the expiration date
described in Section 1(b).

(b) Death. In the event of the death of the Key Employee while employed by the
Trust, all Options shall become immediately exercisable notwithstanding anything
to the contrary set forth in this Agreement, and the Key Employee’s beneficiary
shall have a period of two years after the Key Employee’s death to exercise all
or a part of the Option to the extent that it was exercisable upon or as a
result of the Key Employee’s death as aforesaid. In no event, however, may the
Option be exercised later than the expiration date described in Section 1(b).
Notwithstanding the foregoing, the provisions of this Section 2(b) shall not
extend any of the times periods for a Key Employee to exercise all or part of
the Option which have been established by any of Sections 2(a), (c), (d), (e),
(f) or (g).

(c) Disability. Upon the Key Employee’s termination of Service by reason of
Disability, all Options shall become immediately exercisable notwithstanding
anything to the contrary set forth in this Agreement, and the Key Employee shall
have a period of two years after such termination of Service to exercise all or
a part of the Option to the extent that it was exercisable upon or became
exercisable as a result of such termination of Service by reason of Disability.
In no event, however, may the Option be exercised later than the expiration date
described in Section 1(b).

(d) Termination without Cause. If Key Employee’s Service is terminated without
Cause and at the time of such termination, the individual holding the title of
Chief Executive Officer of the Trust is the same individual that holds the title
of Chief Executive Officer of the Trust as of the date of this Agreement, then
Key Employee shall have a period of one (1) year from the date of such
termination of Service to exercise all or any part of the Option to the extent
it was exercisable at the date of termination of Service and all or any portion
of the Option that was not exercisable at the date of termination of the Service
shall be forfeited. If Key Employee’s Service is terminated without Cause and at
the time of such termination, the individual holding the title of Chief
Executive Officer of the Trust is not the same individual that holds the title
of Chief Executive Officer of the Trust as of the date of this Agreement, then
all Options shall become immediately exercisable notwithstanding anything to the
contrary set forth in this Agreement, and the Key Employee shall have a period
of one (1) year after such termination of Service to exercise all or any part of
the Option to the extent that it was exercisable upon or became exercisable as a
result of such termination of Service. In no event may any Option be exercised
later than the expiration date described in Section 1(b).

(e) Termination for Cause. Upon the Key Employee’s termination of Service for
Cause, the Key Employee’s right to exercise all of any part of the Option, to
the extent it was exercisable at the date of termination of Service, shall
terminate at the date of termination of Service. In no event may the Option be
exercised later than the expiration date described in Section 1(b).

(f) Change in Control. If the Key Employee incurs an Involuntary Termination
within the one year period commencing with a Change in Control, the Option, to
the extent it is outstanding and unexercised on the date of such Involuntary
Termination, shall become immediately and fully exercisable for a period of one
(1) year from the date of such termination of Service. In no event, however, may
the Option be exercised later than the expiration date described in
Section 1(b). The provisions of this Section 3(f) shall not be applicable to the
Option if such Change in Control results from the Key Employee’s beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of Shares or
Trust Voting Securities.

(g) Any other Termination of Service. Upon the Key Employee’s termination of
Service for any reason other than as set forth in Sections 2(a) through (f), the
Key Employee shall have a period of one (1) year from the date of such
termination of Service to exercise all or any part of the Option to the extent
it was exercisable at the date of termination of Service. In no event may the
Option be exercised later than the expiration date described in Section 1(b).



--------------------------------------------------------------------------------

3. Forfeiture.

To the extent all or any part of the Option was not exercisable as of the date
of termination of Service or did not become exercisable as a result of the
termination of Service as provided in Section 2, the unexercisable portion of
the Option shall expire at the date of such termination of Service.

4. Exercise Procedures.

(a) Method of Exercise. The Option shall be exercisable by written notice to the
Trust, which must be received by the Secretary of the Trust not later than 5:00
P.M. local time at the principal executive office of the Trust on the expiration
date of the Option. Such written notice shall set forth: (i) the number of
Shares being purchased and whether those Shares are issuable as a result of the
exercise of the Incentive Stock Option portion of the Option or the
Non-Qualified Stock Option portion of the Option; (ii) the total exercise price
for the Shares being purchased; (iii) the exact name as it should appear on the
stock certificate(s) to be issued for the Shares being purchased; and (iv) the
address to which the stock certificate(s) should be sent.

(b) Payment of Exercise Price. The exercise price of Shares purchased upon
exercise of the Option shall be paid in full: (i) in cash; (ii) by delivery to
the Trust of Shares which if acquired from the Trust shall have been held by the
Key Employee for at least six (6) months; (iii) in any combination of cash and
Shares; or (iv) by delivery of such other consideration as the Committee deems
appropriate and in compliance with applicable law (including payment in
accordance with a cashless exercise program under which, if so instructed by the
Key Employee, Shares may be issued directly to the Key Employee’s broker or
dealer against receipt of the exercise price in cash from the broker or dealer).

In the event that any Shares shall be transferred to the Trust to satisfy all or
any part of the exercise price, the part of the exercise price deemed to have
been satisfied by such transfer of Shares shall be equal to the product derived
by multiplying the Fair Market Value as of the date of exercise times the number
of Shares transferred to the Trust. The Key Employee may not transfer to the
Trust in satisfaction of the exercise price any fraction of a Share, and any
portion of the exercise price that would represent less than a full Share must
be paid in cash by the Key Employee. If payment in full or part is to be made in
the form of Restricted Shares, an equivalent number of Shares issued on exercise
of the Option shall be subject to the same restrictions and conditions for the
remainder of the Award Period applicable to the Restricted Shares surrendered
therefor.

(c) Delivery of Certificate. Subject to Section 8 hereof, certificates for the
purchased Shares will be issued and delivered to the Key Employee as soon as
practicable after the receipt of payment of the exercise price in accordance
with Section 4(b) above; provided, however, that delivery of any such Shares
shall be deemed effected for all purposes when a stock transfer agent of the
Trust shall have deposited such certificates in the United States mail,
addressed to Key Employee, at the address set forth on the last page of this
Agreement or to such other address as Key Employee may from time to time
designate in a written notice to the Trust. The Key Employee shall not be deemed
for any purpose to be a shareholder of the Trust in respect of any Shares as to
which the Option shall not have been exercised, as herein provided, until such
Shares have been issued to Key Employee by the Trust hereunder.

5. Plan Provisions Control Option Terms; Modifications.

The Option is granted pursuant and subject to the terms and conditions of the
Plan, the provisions of which are incorporated herein by reference. In the event
any provision of this Agreement shall conflict with any of the terms in the Plan
as constituted on the Grant Date, the terms of the Plan as constituted on the
Grant Date shall control. The Option shall not be modified after the Grant Date
except by express written agreement between the Trust and the Key Employee;
provided, however, that any such modification: (a) shall not be inconsistent
with the terms of the Plan; and (b) shall be approved by the Committee.

6. Limitations on Transfer.

Except as provided in this Section 6, the Option may not be assigned or
transferred other than by will or the laws of descent and distribution. The Key
Employee may transfer, in a not for value transfer, all or part of this Option
that is a Non-Qualified Stock Option to any Family Member (as defined in the
Plan). For the purpose of this Section 6, a “not for value” transfer is a
transfer which is: (a) a gift; (b) a transfer under a domestic relations order
in settlement of marital property rights; or (c) a transfer to an entity in
which more than fifty percent of the voting



--------------------------------------------------------------------------------

interests are owned by Family Members (or the Key Employee) in exchange for an
interest in that entity. Following a transfer under this Section 6, the Option
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. Subsequent transfers of transferred Options are
prohibited except to Family Members of the original Key Employee in accordance
with this Section 6 or by will or the laws of descent and distribution. The Key
Employee’s beneficiary may exercise the Key Employee’s rights hereunder only to
the extent they were exercisable under this Agreement at the date of the death
of the Key Employee and are otherwise currently exercisable.

7. Taxes.

The Trust shall be entitled to withhold (or secure payment from the Key Employee
in lieu of withholding) the amount of any withholding or other tax required by
law to be withheld or paid by the Trust with respect to any Shares issuable
under this Agreement, or upon a disqualifying disposition of Shares received
pursuant to the exercise of the portion of the Option that is an Incentive Stock
Option, and the Trust may defer issuance of Shares upon the exercise of the
Option unless the Trust is indemnified to its satisfaction against any liability
for any such tax. The amount of such withholding or tax payment shall be
determined by the Committee or its delegate and shall be payable by the Key
Employee at such time as the Committee determines. The Key Employee may satisfy
his or her tax withholding obligation by the payment of cash to the Trust and/or
by the withholding from the Option, at the appropriate time, of a number of
Shares sufficient, based upon the Fair Market Value of such Shares, to satisfy
such tax withholding requirements. The Committee shall be authorized, in its
sole discretion, to establish such rules and procedures relating to any such
withholding methods as it deems necessary or appropriate, including, without
limitation, rules and procedures relating to elections to have Shares withheld
upon exercise of the Option to meet such withholding obligations.

8. No Exercise in Violation of Law.

Notwithstanding any of the provisions of this Agreement, the Key Employee hereby
agrees that he or she will not exercise the Option granted hereby, and that the
Trust will not be obligated to issue any Shares to the Key Employee hereunder,
if the exercise thereof or the issuance of such Shares shall constitute a
violation by the Key Employee or the Trust of any provision of any law or
regulation of any governmental authority. Any determination in this connection
by the Committee shall be final, binding and conclusive.

9. Taxes, Withholding, and Code Section 409A. Notwithstanding anything herein to
the contrary, the Key Employee shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with this
Agreement (including any taxes arising under Section 409A of the Code). The
Trust may withhold from any benefits payable under this Agreement, and pay over
to the appropriate authority, all federal, state, county, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

This Agreement is intended to be exempt from Code Section 409A, and the Trust
shall have complete discretion to interpret and construe this Agreement and any
associated documents in any manner that establishes an exemption from (or
otherwise conforms them to) the requirements of Code Section 409A. If, for any
reason including imprecision in drafting, the Agreement does not accurately
reflect its intended establishment of an exemption from (or compliance with)
Code Section 409A, as demonstrated by consistent interpretations or other
evidence of intent, the provision shall be considered ambiguous and shall be
interpreted by the Trust in a fashion consistent herewith, as determined in the
sole and absolute discretion of the Trust. Notwithstanding anything to the
contrary contained herein, the Trust reserves the right to unilaterally amend
this Agreement without the consent of any Key Employee in order to accurately
reflect its correct interpretation and operation to maintain an exemption from
or compliance with Code Section 409A.

10. Entire Agreement; Amendment.

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and shall supersede all prior agreements and
understandings, oral or written, between the parties with respect thereto. This
Agreement may be amended at any time by written agreement of the parties hereto.
The terms set forth in this Agreement shall control over any contrary terms set
forth in that certain Severance Agreement of even date herewith between Key
Employee and the Trust.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust has caused this Agreement to be duly executed and
the Key Employee has hereunto set his hand effective as of the day and year
first above written.

 

 

 

FEDERAL REALTY INVESTMENT TRUST

  By:     /s/ Dawn M. Becker   Name:     Dawn M. Becker   Title:    

Executive Vice President-General Counsel

and Secretary

 

WITNESS:

 

KEY EMPLOYEE

/s/ Darlene M. Hough

 

By:

    /s/ Andrew P. Blocher   Name:     Andrew P. Blocher



--------------------------------------------------------------------------------

GRANT DATE: February 17, 2009

 

NUMBER OF SHARES SUBJECT TO THE OPTION:   42,313 SHARES               Incentive
Stock Option:   2,710 SHARES               Non-Qualified Stock Option:   39,603
SHARES               EXERCISE PRICE PER SHARE: $43.48                
INSTALLMENT EXERCISE SCHEDULE                

 

 

      Cumulative Number of Shares in
Respect of which Option is Exercisable

Anniversary of

Grant Date

   Incentive    Non-Qualified

Prior to 1st

   0    0

On and After 1st – Prior to 2nd

   0    0

On and After 2nd – Prior to 3rd

   0    0

On and After 3rd – Prior to 4th

   1    14,103

On and After 4th – Prior to 5th

   411    27,798

On and After 5th

   2,710    39,603

 

NOTICE ADDRESSES:

 

IF TO THE TRUST:   IF TO THE KEY EMPLOYEE:       Federal Realty Investment Trust
  Andrew P. Blocher  

1626 East Jefferson Street

  2319 Gerken Avenue  

Rockville, Maryland 20852-4041

  Vienna, VA 22181  

Attention: Secretary

   